Exhibit 10.11

EMPLOYMENT AGREEMENT
(Michael Leedy)

THIS AGREEMENT is by and between American Eagle Outfitters, Inc. ("Company") and
Michael Leedy ("Executive"), and is effective as of the date it has been fully
executed by both parties.

Company agrees to continue to employ Executive as its Executive Vice President,
Marketing and e-Commerce, and Executive hereby accepts this offer of continued
employment and agrees to serve Company subject to the general supervision,
advice and direction of Company's President (or his designee) and Board of
Directors ("Board"), and upon the following terms and conditions:

1.         Position and Duties.   Executive shall continue to be employed as
Company's Executive Vice President, Marketing and e-Commerce, with such
authority and duties as are customary for this position, and shall perform such
other services and duties as the Board may from time to time designate.

            1.1.     Executive agrees to devote his full business time, best
efforts, and undivided attention to the business and affairs of Company, except
for any vacations, illness, or disability. Executive shall not engage in any
other businesses that would interfere with his duties, provided that nothing
contained herein is intended to limit Executive's right to make passive
investments in the securities of publicly-owned companies or other businesses
which will not interfere or conflict with his duties hereunder. Nothing herein
is intended to restrict Executive from serving on civic or charitable boards or
committees, delivering lectures, fulfilling speaking engagements or teaching at
educational institutions; provided, however, that such activities shall be
mutually agreed upon in advance by Company's President and Executive.

            1.2.     Executive shall office at Company's headquarters in
Warrendale, PA, or at such other location designated by Company, which is within
a 50-mile radius of Warrendale, PA. Nothing herein is intended to limit
Executive's business-related travel.

            1.3.     Executive agrees that he shall at all times observe and be
bound by all rules, policies, practices, and resolutions heretofore or hereafter
adopted in writing by Company which are generally applicable and provided to
Company's officers and employees and which do not otherwise conflict with this
Agreement.

            1.4.     Company shall indemnify Executive in the performance of his
duties and responsibilities and advance expenses in connection therewith to the
same extent as other senior executives and officers. Such rights shall not be
subject to arbitration under paragraph 6.



2.        Term.   This Agreement shall terminate three years from its effective
date unless sooner terminated as provided herein; provided, however, that this
Agreement shall be extended automatically for successive 12-month periods unless
either party notifies the other of an intent to terminate, in writing, at least
60 calendar days prior to the date of automatic extension.

3.        Compensation.

            3.1.     Base Salary.   Effective February 1, 1999, Company shall
pay Executive a base salary of $250,000 as compensation for his services
hereunder, payable in equal installments in accordance with Company's payroll
practices for executive employees. Company's Board may increase Executive's base
salary at their discretion.

            3.2.     Incentive Bonus.   Executive will be eligible to receive an
annual incentive bonus targeted at 50% of his base salary, under Company's
Management Incentive Plan" ("the Bonus Plan"). The Bonus Plan conditions the
payment of this annual performance bonus based on achievement of pre-determined
performance goals set forth in writing and based on objective measurements all
established by the Board's Compensation and Stock Option Committee
("Committee"). Committee must verify that the performance goals and other
material terms are met prior to payment. It is the parties' intention that the
Bonus Plan be adopted and administered in a manner that enables Company to
deduct for federal income tax purposes the amount of any annual incentive bonus.
The incentive bonus determined to be due, if any, will be paid in a lump sum
within 120 calendar days after the close of Company's fiscal year and completion
of an outside audit by Company's then current outside audit firm.

            3.3.      Stock.

                        3.3.1.      Stock Grant.   The Chairman and President
shall recommend to Committee that Executive receive a series of annual grants of
restricted stock, with one grant for each fiscal year during the term of this
Agreement, which series of grants will be for a combined recommended total of
30,000 shares of Company's common stock to be earned over a period of not less
than three years and not more than five years, and each grant will be made
pursuant to and subject to all terms and conditions set forth in Company's 1999
Stock Incentive Plan ("the Stock Plan"). Pursuant to the terms of the Stock
Plan, the Committee will condition the vesting of this restricted stock based on
achievement of pre-determined performance goals set forth in writing and based
on objective measurements all established by Committee. Committee must verify
that the performance goals and other material terms are met prior to vesting. It
is the parties' intention that the Stock Plan be adopted and administered in a
manner that enables Company to deduct for federal income tax purposes the value
of all annual restricted stock grants. The delivery of restricted stock earned,
if any, will be made on the anniversary of the grant date and following
completion of an outside audit by Company's then current outside audit firm.



                        3.3.2.      Stock Options.   The Chairman recommended to
Committee, and Committee approved on August 10, 1999, that Executive receive a
non-qualified option to purchase 80,000 shares of Company's common stock,
pursuant to and subject to all terms and conditions set forth in the Stock Plan.

            3.4.      Vacation.   During the term of this Agreement, Executive
shall be entitled to vacation commensurate with other senior executives. The
dates of said vacations shall be mutually agreed upon by Company's President and
Executive.

            3.5.      Business Expenses.   Company shall pay, advance or
reimburse Executive for all normal and reasonable business-related expenses,
including travel expenses, incurred in the performance of his duties so long as
Executive completes appropriate expense reports and submits receipts in
accordance with Company's practices. Company shall furnish Executive with
company credit cards provided to other senior executives for use solely in the
performance of his duties.

            3.6.      Taxes.   The compensation provided to Executive hereunder
shall be subject to any withholdings and deductions required by any applicable
tax laws.

            3.7.      Benefit Plans.   Executive is entitled to participate in
any deferred compensation or other employee benefit plans, including any
retirement, profit sharing or 401(k) plans; group life, health, hospitalization
and disability insurance plans; deferred compensation plans; discount
privileges; incentive bonus plans; and other employee welfare benefits made
available generally to, and under the same terms as, Company's executives.


4.         Executive's Obligations.

            4.1.     Confidential Information.   Executive agrees that during
and after his employment, any "confidential information" as defined below shall
be held in confidence and treated as proprietary to Company. Executive agrees
not to use or disclose any confidential information except to promote and
advance the business interests of Company. Executive agrees that upon his
separation from employment, for any reason whatsoever, he shall not take or
copy, and shall immediately return to Company, any documents that constitute or
contain confidential information. "Confidential information" includes, but is
not limited to, any confidential data, figures, projections, estimates, pricing
data, customer lists, buying manuals or procedures, distribution manuals or
procedures, other policy and procedure manuals or handbooks, supplier
information, tax records, personnel histories and records, information regarding
sales, information regarding properties and any other confidential information
regarding the business, operations, properties or personnel of Company which are
disclosed to or learned by Executive as a result of his employment, but shall
not include his personal personnel records. Confidential information shall not
include any information that (i) Executive had in his possession prior to his
first performing services for Company; (ii) becomes a matter of public knowledge
thereafter through sources independent of Executive; (iii) is disclosed by
Company without restriction on its use; or (iv) is required to be disclosed by
law or governmental order or regulation.

4.2.     Solicitation.

                        4.2.1.      Employees.   Executive agrees that during
his employment and for two years after the end of his employment, for any
reason, he shall not, directly or indirectly,



solicit Company's employees to leave their employment; he shall not employ or
seek to employ them; and, he shall not cause or induce any of Company's
competitors to solicit or employ Company's employees.

                        4.2.2.     Third Parties.   Executive agrees that during
his employment and for two years following the end of his employment, for any
reason, he shall not, either directly or indirectly, recruit, solicit or
otherwise induce or influence any customer, supplier, sales representative,
lender, lessor or any other person having a business relationship with Company
to discontinue or reduce the extent of such relationship except in the course of
his duties pursuant to this Agreement and with the good faith objective of
advancing Company's business interests.

            4.3.      Noncompetition.   Executive agrees that for a period of
one year following the end of his employment, except in the case of an
involuntary termination by Company under paragraphs 5.3.1 or 5.3.2 below, he
shall not, either directly or indirectly, accept employment with, act as a
consultant to, or otherwise perform the same services (which shall be determined
regardless of job title) for any business that directly competes with Company's
business, which is understood to be the design, manufacture and retail sale of
specialty clothing, accessories, shoes, and related merchandise at Company's
physical, brick and mortar locations.

            4.4.       Cooperation.

                        4.4.1.     With Company.   Executive agrees to cooperate
with Company during the course of all third-party proceedings arising out of
Company's business about which Executive has knowledge or information. Such
proceedings may include, but are not limited to, internal investigations,
administrative investigations or proceedings, and lawsuits (including pre-trial
discovery). For purposes of this paragraph, cooperation includes, but is not
limited to, Executive's making himself available, upon reasonable notice and at
mutually agreeable time, for interviews, meetings, depositions, hearings, and/or
trials without the need for subpoena or assurances by Company, providing any and
all documents in his possession that relate to the proceeding, and providing
assistance in locating any and all relevant notes and/or documents. Company
shall reimburse Executive for all reasonable out-of-pocket expenses incurred in
connection with such proceedings, and if such proceedings take place after the
term of this Agreement, Company shall compensate him at the rate of $125 per
hour.

                        4.4.2.     With Third Parties.     Except to the extent
otherwise required by law, Executive agrees to communicate with, or give
statements to, third parties relating to any matter about which Executive has
knowledge or information as a result of his employment only to the extent that
it is Executive's good faith belief that such communication or statement is in
Company's business interests.



                        4.4.3.     With Media.     Executive agrees to
communicate with, or give statements to, any member of the media (print,
television or radio) relating to any matter about which Executive has knowledge
or information as a result of his employment only to the extent that it is
Executive's good faith belief that such communication or statement is in
Company's business interests.

             4.5.     Remedies.   Executive agrees that any disputes under this
paragraph shall not be subject to arbitration. If Executive breaches this
paragraph, the damage will be substantial, although difficult to quantify, and
money damages may not afford Company an adequate remedy; therefore, if Employee
breaches or threatens to breach this paragraph, Company shall be entitled, in
addition to other rights and remedies, to specific performance, injunctive
relief and other equitable relief to prevent or restrain such conduct.

5.         Termination and Related Benefits.

            5.1.      Death.   This Agreement shall terminate automatically upon
Executive's death, and Company shall pay his surviving spouse, or if he leaves
no spouse, his estate, any base salary earned by Executive, and any rights or
benefits that have vested. In addition, Company shall pay Executive's surviving
spouse, or if he leaves no spouse, his estate, a pro rata share of any declared
but unpaid incentive bonus for the year in which Executive dies (pro-rated n the
basis of the actual number of days worked by Executive). Such bonus shall be
paid in accordance with paragraph 3.2. above.

            5.2.     Permanent Disability.   Upon Executive's permanent
disability, Company shall have the right to terminate this Agreement immediately
with written notice. For these purposes, permanent disability shall mean that
Executive fails to perform his duties on a full-time basis for a period of more
than 90 calendar days during any 12-month period, due to a physical or mental
disability or infirmity. If this Agreement is terminated due to Executive's
permanent disability, Company shall pay Executive any base salary earned and any
rights or benefits that have vested. In addition, Company shall pay Executive a
pro rata share of any declared but unpaid incentive bonus for the year in which
Executive becomes disabled (prorated n the basis of the actual number of days
worked by Executive). Such bonus shall be paid in accordance with paragraph 3.2.
Above


            5.3.     Termination by Company.

                        5.3.1.     At End of Term. Company may terminate this
Agreement at the end of its term or any extension thereof by giving 60 calendar
days' written notice to Executive. Company may, in its sole discretion, require
Executive to cease active employment and pay out the 60-day notice period. Upon
a termination at the end of this Agreement, Company shall have the same
obligations to Executive as those set forth in paragraph 5.3.2 below (e.g.,
severance of one year's base salary and continuation of medical coverage).



 

                        5.3.2.       During the Term. Except as provided below
in paragraph 5.3.3, Company may terminate this Agreement during its term, for
any reason, upon 30 days' written notice to Executive. Company may, in its sole
discretion, require Executive to cease active employment immediately. In the
event of such a termination, Company shall have the following obligations:      
    (i)   Pay Executive severance in the form of base salary continuation for
one year; provided, however, that such salary shall cease to be paid if
Executive accepts a position with or otherwise performs services for a
competitor.           (ii)   If Executive has been employed the full fiscal year
prior to the date of termination, pay Executive any incentive bonus declared,
but unpaid.           (iii)   Continue Executive's medical coverage for one year
under the same terms as provided to other Company executives; provided, however,
that such coverage shall cease upon Executive's becoming eligible for similar
coverage under another benefit plan.                                 5.3.3.    
For Cause. Company may terminate this Agreement during its term if it has
"cause" to do so. For purposes of this paragraph, the term "cause" means the
following:           (i) willful violation of laws and regulations governing
Company;           (ii) willful failure to substantially comply with any
material terms of this Agreement, provided Company shall make a written demand
for substantial compliance setting forth the specific reason(s) for same and
Executive shall have 60 days to cure, if possible;           (iii) willful
breach of fiduciary duties;           (iv) willful damage, willful
misrepresentation, willful dishonesty, or other willful conduct which Company
determines has had or is likely to have a material adverse effect upon Company's
operations, assets, reputation or financial conditions; or           (v) willful
breach of any stated material employment policy of Company.        

Failure to meet performance targets and measures shall not constitute "cause" as
that term is used herein. Executive may have an opportunity to be heard by the
Board prior to a termination for cause. For purposes of this paragraph,
Executive's acts or omissions shall be considered "willful" if done without a
good faith, reasonable belief that such act or omission was in Company's best
interest. In the event of termination for cause, Company's obligations hereunder
cease on Executive's last day of active employment, unless otherwise provided
herein.

                               5.3.4.      Method of Payment. Executive agrees
that Company shall have the option of paying the present value of any amount(s)
due under this paragraph in a lump sum or in the form of salary continuation,
but in no event shall such payout period exceed one year. Present value shall be
calculated based upon National City Bank's prime interest rate.          
5.4.        Termination by Executive.



                        5.4.1.     At End of Term. Executive may terminate this
Agreement at the end of its term or any extension of this Agreement by giving 60
calendar days' written notice to Company's Chairman. Company may, in its sole
discretion, accept Executive's termination effective immediately; provided,
however, that it shall continue to pay Executive for 60 calendar days. Company
shall thereafter have no obligations to Executive under this Agreement.

                        5.4.2.     Voluntary Resignation. Executive may
terminate this Agreement by his voluntary resignation. Executive shall give at
least 60 calendar days' written notice of his intention to resign to Company's
Chairman, which Company may accept immediately. In the event of Executive's
resignation, Company will have no further obligations or liability hereunder
except as provided herein.

        5.5.         Salary Due at Termination.     In the event of any
termination of Executive's employment under this Agreement, Executive (or his
estate) shall be paid any unpaid portion of his salary that has accrued by
virtue of his employment during the period prior to termination, and any unpaid,
declared bonus, together with any unpaid business expenses properly incurred
under this Agreement prior to termination. Such amounts shall be paid within 15
days of the date of termination, unless otherwise provided herein. Executive (or
his estate) shall also be entitled to any rights or benefits that have vested.

6.     Arbitration.     Unless stated otherwise herein, the parties agree that
arbitration shall be the sole and exclusive remedy to redress any dispute, claim
or controversy involving the interpretation of this Agreement or the terms,
conditions or termination of this Agreement or the terms, conditions or
termination of Executive's employment with Company. The parties intend that any
arbitration award shall be final and binding and that a judgment on the award
may be entered in any court of competent jurisdiction and enforcement may be had
according to its terms. This paragraph shall survive the termination or
expiration of this Agreement.

        6.1.         Arbitration shall be held in Pittsburgh, PA, and shall be
conducted by a retired federal judge or other qualified arbitrator mutually
agreed upon by the parties in accordance with the Voluntary Arbitration Rules of
the American Arbitration Association then in effect. The parties shall have the
right to conduct discovery pursuant the Federal Rules of Civil Procedure;
provided, however, that the Arbitrator shall have the authority to establish an
expedited discovery schedule and cutoff and to resolve any discovery disputes.
The Arbitrator shall not have jurisdiction or authority to change any provision
of this Agreement by alterations of, additions to or subtractions from the terms
hereof. The Arbitrator's sole authority in this regard shall be to interpret or
apply any provision(s) of this Agreement. The Arbitrator shall be limited to
awarding compensatory damages, including unpaid wages or benefits, but shall
have no authority to award punitive, exemplary or similar-type damages.

        6.2.         Any claim or controversy not sought to be submitted to
arbitration, in writing, within 120 days of when it arose shall be deemed waived
and the moving party shall have no further right to seek arbitration or recovery
with respect to such claim or controversy.

        6.3.         The arbitrator shall be entitled to award expenses,
including the costs of the proceeding, and reasonable counsel fees.



        6.4.         The parties hereby acknowledge that since arbitration is
the exclusive remedy, neither party has the right to resort to any federal,
state or local court or administrative agency concerning breaches of this
Agreement, except as otherwise provided herein in paragraph 6, and that the
decision of the Arbitrator shall be a complete defense to any suit, action or
proceeding instituted in any federal, state or local court before any
administrative agency with respect to any arbitrable claim or controversy.

7.     General Provisions.

        7.1.         The parties agree that the covenants and promises set forth
in paragraphs 4, 5 and 6 shall survive the termination of this Agreement and
continue in full force and effect.

        7.2.         Except as otherwise provided in paragraph 6.2 above,
failure to insist upon strict compliance with any term hereof shall not be
considered a waiver of any such term.

        7.3.         This Agreement and its attachments, along with any other
document or policy or practice referenced herein (which are collectively
referred to as "Agreement" herein), contain the entire agreement of the parties
regarding Executive's employment and supersede any prior written or oral
agreements or understandings relating to the same. No modification or amendment
of this Agreement shall be valid unless in writing and signed by or on behalf of
both parties.

        7.4.         Once signed by both parties, this Agreement shall be
binding upon and shall inure to the benefit of the heirs, successors, and
assigns of the parties.

        7.5.         This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provisions of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent,
be held invalid or unenforceable, such invalidity and unenforceability shall not
affect the remaining provisions hereof and the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law.

        7.6.         The validity, construction, and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the laws of the State of Ohio, without reference to the Ohio choice of law
rules.

        7.7.         Any written notice required or permitted hereunder shall be
mailed, certified mail (return receipt requested) or hand-delivered, addressed
to Company's President at Company's corporate headquarters in Warrendale, PA, or
to Executive at the most recent home address. Notices are effective upon
receipt.

        7.8.         The rights of Executive under this Agreement shall be
solely those of an unsecured general creditor of Company.

        7.9.         The headings in this Agreement are inserted for convenience
of reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement.



    EXECUTIVE               /s/ Michael Leedy                                  
        Michael Leedy               Signed: October 26, 1999              
AMERICAN EAGLE OUTFITTERS, INC.           By:   /s/ Roger Markfield            
      Roger Markfield   Its:   President and Chief Merchandising Officer        
      Signed: October 26, 1999  